Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 22, 1990, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct and charged him with a recoverable overpayment of benefits.
The evidence established that upon claimant’s transfer to the employer’s warehouse, he demanded a raise; in response to the employer’s refusal and his being told that there was nothing else available for him and that there might be a possible raise in the future, claimant stated that the proposal was "not good enough” and left. Under the circumstances, the Unemployment Insurance Appeal Board could have properly found that claimant "without good cause refused a reasonable request of the employer and thus was guilty of misconduct” (Matter of Flores [Levine], 50 AD2d 1006, 1007; see, Matter of De Cherro [Ross], 83 AD2d 709, lv denied 55 NY2d 603). To *1045the extent that claimant’s version of the facts differed from the employer’s, this presented a question of credibility which was within the exclusive province of the Board to resolve (see, Matter of Padilla [Sephardic Home for the Aged—Roberts], 113 AD2d 997). In addition, the Board also properly held that the overpayments made to claimant were recoverable (see, Matter of Barber [Roberts], 121 AD2d 767). Claimant’s remaining contentions have been considered and found to be lacking in merit.
Decision affirmed, without costs. Weiss, J. P., Yesawich, Jr., Levine, Mercure and Harvey, JJ., concur.